Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered May 11, 1983, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted, (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have also considered the defendant’s contention raised in his pro se brief and find it to be without merit (see, People v Crespo, 70 AD2d 661; see also, People v Cantre, 95 AD2d 522, 526, affd 65 NY2d 790 on opn of Mollen, P. J., at App Div.) Thompson, J. P., Bracken, Lawrence and Spatt, JJ., concur.